Per Curiam.
Here is only the confession of the petitionee, that he should have to father the child. The confession or admission of the party alone, has never been deemed sufficient evidence of the fact of adultery for the purpose of a divorce. Other circumstances must be shown, such as improper familiarities between the parties. Ip cases of alienated affections, collusion, for the purposes of a separation, is to be apprehended. The publick have a deep interest in the preservation of marital contracts. Proof, therefore, which from its nature and character, leaves no reasonable doubt upon the mind, of the truth of the charge, must be furnished, before a bill of divorce can be granted.
Prayer of the petition refused.
On motion of the petitioner, the case was continued on the docket of the court, for further proofs.